Per Curiam.
Defendant was found guilty by a jury of the crime of armed robbery and was sentenced to a term of 7 to 15 years in prison. MCLA § 750.529 (Stat Ann 1970 Cum Supp § 28.797). On appeal, defendant questions the sufficiency of the evidence offered by the people in support of the jury’s verdict of guilty. An examination of the *290record on appeal indicates that the evidence, if believed, was sufficient to support the jury’s finding of a reasonable doubt of the crime charged. People v. Petrosky (1938), 286 Mich 397; People v. Clifford Jordan (1969), 19 Mich App 356; People v. Ford (1969), 19 Mich App 519.
Affirmed.